Exhibit 10.1

AMENDED AND RESTATED WARRANT AGREEMENT

AMENDED AND RESTATED WARRANT AGREEMENT (the “Amended Agreement”), dated
December 16, 2008 by and between ACTION PRODUCTS INTERNATIONAL, INC., a Florida
corporation (the “Company”), and REGISTRAR AND TRANSFER COMPANY, as Warrant
Agent (the “Warrant Agent”).

WHEREAS, the Company and the Warrant Agent entered into a Warrant Agreement (the
“Original Agreement”) dated June 12, 2003; and

WHEREAS, each record holder of the Company’s common stock, $0.001 par value,
(the “Common Stock”) on the record date of June 12, 2003 (the “Record Date”),
received one (1) warrant (a “Warrant”) to purchase an additional share of the
Company’s Common Stock for each one (1) share of Common Stock (a “Common Share”)
held on the Record Date at an exercise price as determined in the Original
Agreement; and

WHEREAS, the Warrants were exercisable until June 11, 2004, unless earlier
redeemed as provided in the Original Agreement; and

WHEREAS, the Company approved extending the expiration date to December 31,
2010, unless earlier redeemed as provided in the Original Agreement; and

WHEREAS, the Company approved reducing the Exercise Price to $1.00 per Common
Share from the Amended Effective Date to through December 31, 2010, unless
earlier redeemed as provided in this Amended Agreement; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer and exchange of certificates representing the Warrants
and the exercise of the Warrants; and

WHEREAS, the Company and the Warrant Agent desire to amend and restated the
Original Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth and for the purpose of defining the terms and provisions
of the Warrants and the certificates representing the Warrants and the
respective rights and obligations thereunder of the Company, the holders of
certificates representing the Warrants and the Warrant Agent, the parties hereto
agree as follows:

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the following meanings, unless the context shall otherwise require:

“Amended Effective Date” shall mean December 16, 2008.

“Corporate Office” shall mean the office of the Warrant Agent (or its successor)
at which at any particular time its principal business shall be administered,
which office is located on the date hereof at 10 Commerce Drive, Cranford, New
Jersey 07016.

“Effective Date” shall mean July 31, 2003.

“Exercise Date” shall mean as to any Warrant, the date on which the Warrant
Agent shall have received both (a) the Warrant Certificate representing such
Warrant, with the Exercise Form thereon duly executed by the Registered Holder
hereof with such Registered Holder’s signature guaranteed, and (b) payment in
cash or by bank or cashier’s check made payable to the Warrant Agent for the
account of the Company, of the amount in lawful money of the United States of
America equal to the applicable Exercise Price.



--------------------------------------------------------------------------------

“Exercise Price” shall mean $1.00 per Common Share, subject to modification and
adjustment as provided in Section 8.

“Expiration Date” shall mean, unless the Warrants are redeemed as provided in
Section 9 hereof prior to such date, 5:00 p.m. (Eastern Time) December 31, 2010.

“Registered Holder” shall mean the person in whose name any certificate
representing the Warrants shall be registered on the books maintained by the
Warrant Agent pursuant to Section 6.

“Warrant Certificate” shall mean a certificate representing each of the Warrants
substantially in the form annexed to the Original Agreement as Exhibit A. The
outstanding Warrant Certificates shall be deemed amended consistent with the
amendments as provided herein.

2. Warrants and Issuance of Warrant Certificates.

(a) Each Warrant shall entitle the Registered Holder of the Warrant Certificate
representing such Warrant to purchase at the Exercise Price therefor from the
Effective Date until the Expiration Date one (1) Common Share upon the exercise
thereof, subject to modification and adjustment as provided in Section 8.

(b) From time to time, up to the Expiration Date, the Warrant Agent shall
countersign and deliver Warrant Certificates in required denominations of one or
whole number multiples thereof to the person entitled thereto in connection with
any transfer or exchange permitted under this Amended Agreement. No Warrant
Certificates shall be issued except (i) Warrant Certificates initially issued
hereunder, (ii) those issued on or after the Effective Date, upon the exercise
of fewer than all Warrants represented by any Warrant Certificate, to evidence
any unexercised Warrants held by the exercising Registered Holder, (iii) Warrant
Certificates issued upon any transfer or exchange of Warrants, (iv) Warrant
Certificates issued in replacement of lost, stolen, destroyed or mutilated
Warrant Certificates pursuant to Section 7, and (v) at the option of the
Company, Warrant Certificates in such form as may be approved by its Board of
Directors, to reflect any adjustment or change in the Exercise Price, the number
of shares of Common Shares purchasable upon exercise of the Warrants or the
redemption price therefor made pursuant to Section 9 hereof.

3. Form and Execution of Warrant Certificates. The Warrant Certificates shall be
substantially in the form annexed to the Original Agreement and may have such
letters, numbers or other marks of identification or designation and such
legends, summaries or endorsements printed, lithographed or engraved thereon as
the Company may deem appropriate and as are not inconsistent with the provisions
of this Amended Agreement, or as may be required to comply with any law or with
any rule or regulation made pursuant thereto or with any rule or regulation of
any stock exchange or market on which the Warrants may be listed, or to conform
to usage. The Warrant Certificates shall be dated the date of issuance thereof
(whether upon initial issuance, transfer, exchange or in lieu of mutilated,
lost, stolen or destroyed Warrant Certificates). Warrant Certificates shall be
executed on behalf of the Company by its Chairman of the Board, President or any
Vice President and by its Treasurer or an Assistant Treasurer or its Secretary
or an Assistant Secretary, by manual signatures or by facsimile signatures
printed thereon, and shall have imprinted thereon a facsimile of the Company’s
seal. Warrant Certificates shall be manually countersigned by the Warrant Agent
and shall not be valid for any purpose unless so countersigned. In case any
officer of the Company who shall have signed any of the Warrant Certificates
shall cease to be such officer of the Company before the date of issuance of the
Warrant Certificates or before countersignature by the Warrant Agent and issue
and delivery thereof, such Warrant Certificates, nevertheless, may be
countersigned by the Warrant Agent, issued and delivered with the same force and
effect as though the person who signed such Warrant Certificates had not ceased
to be such officer of the Company.

 

- 2 -



--------------------------------------------------------------------------------

4. Exercise.

(a) Warrants may be exercised commencing at any time on or after the Effective
Date, but not after the Expiration Date, upon the terms and subject to the
conditions set forth herein and in the applicable Warrant Certificate. A Warrant
shall be deemed to have been exercised immediately prior to the close of
business on the Exercise Date, provided that the Warrant Certificate
representing such Warrant, with the Exercise Form thereon duly executed by the
Registered Holder thereof with such Registered Holder’s signature guaranteed,
together with payment in cash or by bank or cashier’s check made payable to the
order of the Company, of an amount in lawful money, of the United States of
America equal to the applicable Exercise Price, has been received in good funds
by the Warrant Agent or the Company. If received by the Company, the Company
shall deliver the original Warrant Certificate and Exercise Form to the Warrant
Agent as soon as practicable. The person entitled to receive the securities
deliverable upon such exercise shall be treated for all purposes as the holder
of such securities as of the close of business on the Exercise Date. As soon as
practicable on or after the Exercise Date and in any event within five business
days after such date, the Warrant Agent on behalf of the Company shall cause to
be issued to the person or persons entitled to receive the same a certificate or
certificates for the Common Shares deliverable upon such exercise, and the
Warrant Agent shall deliver the same to the person or persons entitled thereto.
Upon the exercise of Warrants, the Warrant Agent shall promptly notify the
Company in writing of such fact and of the number of securities delivered upon
such exercise and shall cause all payments of an amount in cash or by check made
payable to the order of the Company, equal to the Exercise Price, to be
deposited promptly in the Company’s bank account.

(b) If any Warrants are exercised which exercise was solicited by a
broker-dealer with whom the Company agreed in writing to pay a solicitation fee
for exercise of the Warrant (a “Broker-Dealer”), then the soliciting
Broker-Dealer shall be entitled to receive from the Company upon exercise of
each of the Warrants so exercised, a fee of not less than six percent (6%) and
not greater than ten percent (10%), the exact percentage to be determined by a
separate agreement between the Company and the Broker-Dealer, of the aggregate
price of the Warrants so exercised (the “Exercise Fee”); provided, that, at the
time of exercise, (i) the market price of the Company’s Common Shares is equal
to or greater than the Exercise Price, (ii) the Broker-Dealer is a member of
Financial Industry Regulation Authority, Inc. (iii) the Warrant is not held in a
discretionary account, unless prior specific written approval for exercise has
been received by the Broker-Dealer from its customer, (iv) disclosure of the
compensation arrangement is made in documents provided to the holders of the
Warrants, and (v) the solicitation of the Warrant is not in violation of
Regulation M promulgated under the Securities Exchange Act of 1934, as amended.
Within five (5) days after the end of each month, the Warrant Agent will notify
the Company of each Warrant Certificate which has been properly completed for
exercise by holders of Warrants during the last month. The Warrant Agent will
provide the Company with such information, in connection with the exercise of
each Warrant, as the Company shall reasonably request. In the event that an
Exercise Fee is paid to a Broker-Dealer with respect to a Warrant which was not
properly completed for exercise or in respect of which such Broker-Dealer is not
entitled to an Exercise Fee, such Broker-Dealer will return such Exercise Fee to
the Company.

(c) The Company shall not be obligated to issue any fractional share interests
or fractional warrant interests upon the exercise of any Warrant or Warrants,
nor shall it be obligated to issue scrip or pay cash in lieu of fractional
interests. Any fractional interest shall be rounded up to the nearest whole
figure.

(d) Anything in this Section 4 notwithstanding, no Warrant will be exercisable
unless at the time of exercise the Company has filed with the Securities and
Exchange Commission, and there shall be then effective, a registration statement
under the 1933 Act covering the offer and sale of the Common Shares issuable
upon exercise of such Warrant and such offer and sale of the Common Shares have
been so registered or qualified or deemed to be exempt under the securities laws
of the state of residence of the holder of such Warrant.

 

- 3 -



--------------------------------------------------------------------------------

(e) In addition, if it is required by law and upon instruction by the Company,
the Warrant Agent will deliver to each Registered Holder a prospectus that
complies with the provisions of Section 5 of the 1933 Act and the Company agrees
to supply the Warrant Agent with a sufficient number of prospectuses to
effectuate that purpose.

5. Reservation of Shares; Payment of Taxes.

(a) The Company covenants that it will at all times reserve and keep available
out of its authorized Common Stock, solely for the purpose of issuance upon
exercise of warrants, such number of shares of Common Stock as shall then be
issuable upon the exercise of all outstanding Warrants. The Company covenants
that all Common Shares which shall be issuable upon exercise of the Warrants
shall, at the time of delivery thereof, be duly and validly issued and fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issuance thereof.

(b) The Company shall pay all documentary, stamp or similar taxes and other
governmental charges that may be imposed with respect to the issuance of
Warrants, or the issuance or delivery of any Common Shares upon exercise of the
Warrants; provided, however, that if Common Shares are to be delivered in a name
other than the name of the Registered Holder of the Warrant Certificate
representing any Warrant being exercised, then no such delivery shall be made
unless the person requesting the same has paid to the Warrant Agent the amount
of transfer taxes or charges incident thereto, if any.

6. Exchange and Registration of Transfer.

(a) Warrant Certificates may be exchanged for other Warrant Certificates
representing an equal aggregate number of Warrants or may be transferred in
whole or in part. Warrant Certificates to be so exchanged shall be surrendered
to the Warrant Agent at its Corporate Office, and, upon satisfaction of the
terms and conditions hereof, the Company shall execute and the Warrant Agent
shall countersign, issue and deliver in exchange therefor the Warrant
Certificate or Certificates which the Registered Holder making the exchange
shall be entitled to receive.

(b) The Warrant Agent shall keep, at its Corporate Office, books in which,
subject to such reasonable regulations as it may prescribe, it shall register
Warrant Certificates and the transfer thereof. Upon due presentment for
registration of transfer of any Warrant Certificate at such office, the Company
shall execute and the Warrant Agent shall issue and deliver to the transferee or
transferees a new Warrant Certificate or Certificates representing an equal
aggregate number of Warrants.

(c) With respect to any Warrant Certificates presented for registration of
transfer, or for exchange or exercise, the Exercise Form or Assignment Form, as
the case may be, on the reverse thereof shall be duly endorsed or be accompanied
by a written instrument or instruments of transfer and subscription, in form
satisfactory to the Company and the Warrant Agent, duly executed by the
Registered Holder thereof with such Registered Holder’s signature guaranteed.

(d) A service charge may be imposed by the Warrant Agent for any exchange,
registration or transfer of Warrant Certificates.

(e) All Warrant Certificates surrendered for exercise or for exchange shall be
promptly canceled by the Warrant Agent.

(f) Prior to due presentment for registration or transfer thereof, the Company
and the Warrant Agent may deem and treat the Registered Holder of any Warrant
Certificate as the absolute owner thereof of each Warrant represented thereby
(notwithstanding any notations of ownership or writing thereon made by anyone
other than the Company or the Warrant Agent) for all purposes and shall not be
affected by any notice to the contrary.

 

- 4 -



--------------------------------------------------------------------------------

7. Loss or Mutilation. Upon receipt by the Company and the Warrant Agent of
evidence satisfactory to them of the ownership of and the loss, theft,
destruction or mutilation of any Warrant Certificate and (in the case of loss,
theft or destruction) of indemnity satisfactory to them, and (in case of
mutilation) upon surrender and cancellation thereof, the Company shall execute
and the Warrant Agent shall countersign and deliver in lieu thereof a new
Warrant Certificate representing an equal aggregate number of Warrants.
Applicants for a substitute Warrant Certificate shall also comply with such
other reasonable requests and pay such other reasonable costs and expenses as
the Warrant Agent may impose.

8. Adjustments of Number and Kind of Shares Purchasable and Exercise Price. The
number and kind of securities or other property purchasable upon exercise of a
Warrant shall be subject to adjustment from time to time upon the occurrence,
after the date hereof, of any of the following events:

(a) In case the Company shall (i) pay a dividend in, or make a distribution of,
shares of capital stock on its outstanding Common Shares, (ii) subdivide its
outstanding Common Shares into a greater number of such shares or (iii) combine
its outstanding Common Shares into a smaller number of such shares, the total
number of Common Shares purchasable upon the exercise of each Warrant
outstanding immediately prior thereto shall be adjusted so that the holder of
any Warrant Certificate thereafter surrendered for exercise shall be entitled to
receive at the same aggregate Exercise Price the number of shares of capital
stock (of one or more classes) which such holder would have owned or have been
entitled to receive immediately following the happening of any of the events
described above had such Warrant been exercised in full immediately prior to the
record date with respect to such event. Any adjustment made pursuant to this
subsection shall, in the case of a stock dividend or distribution, become
effective as of the record date therefor and, in the case of a subdivision or
combination, be made as of the effective date thereof. If, as a result of an
adjustment made pursuant to this subsection, the holder of any Warrant
Certificate thereafter surrendered for exercise shall become entitled to receive
shares of two or more classes of capital stock of the Company, the Board of
Directors of the Company (whose determination shall be conclusive and shall be
evidenced by a Board resolution filed with the Warrant Agent) shall determine
the allocation of the adjusted Exercise Price between or among shares of such
classes of capital stock.

(b) In the event of a capital reorganization or a reclassification of the Common
Shares (except as provided in subsection a. above or subsection d. below), any
Registered Holder, upon exercise of Warrants, shall be entitled to receive, in
substitution for the Common Shares to which such Registered Holder would have
become entitled upon exercise immediately prior to such reorganization or
reclassification, the shares (of any class or classes) or other securities or
property of the Company (or cash) that such Registered Holder would have been
entitled to receive at the same aggregate Exercise Price upon such
reorganization or reclassification if such Warrants had been exercised
immediately prior to the record date with respect to such event; and in any such
case, appropriate provision (as determined by the Board of Directors of the
Company, whose determination shall be conclusive and shall be evidenced by a
certified Board resolution filed with the Warrant Agent) shall be made for the
application of this subsection with respect to the rights and interests
thereafter of the Registered Holders (including but not limited to the
allocation of the Exercise Price between or among shares of classes of capital
stock), to the end that this subsection (including the adjustments of the number
of Common Shares or other securities purchasable and the Exercise Price thereof)
shall thereafter be reflected, as nearly as reasonably practicable, in all
subsequent exercises of the Warrants for any shares or securities or other
property (or cash) thereafter deliverable upon the exercise of the Warrants.

(c) Whenever the number of Common Shares or other securities purchasable upon
exercise of a Warrant is adjusted as provided in this Section, the Company will
promptly file with the Warrant

 

- 5 -



--------------------------------------------------------------------------------

Agent a certificate signed by a Chairman or co-Chairman of the Board or the
President or a Vice President of the Company and by the Treasurer or an
Assistant Treasurer or the Secretary or an Assistant Secretary of the Company
setting forth the number and kind of securities or other property purchasable
upon exercise of a Warrant, as so adjusted, stating that such adjustments in the
number or kind of shares or other securities or property conform to the
requirements of this Section, and setting forth a brief statement of the facts
accounting for such adjustments. Promptly after receipt of such certificate, the
Company, or the Warrant Agent at the Company’s request, will deliver, by
first-class, postage prepaid mail, a brief summary thereof (to be supplied by
the Company) to the registered holders of the outstanding Warrant Certificates;
provided, however, that failure to file or to give any notice required under
this subsection, or any defect therein, shall not affect the legality or
validity of any such adjustments under this Section.

(d) In case of any consolidation of the Company with, or merger of the Company
into, another corporation or entity (other than a consolidation or merger which
does not result in any reclassification or change of the outstanding Common
Shares), or in case of any sale or conveyance to another corporation or entity
of the property of the Company as an entirety or substantially as an entirety,
the corporation or entity formed by such consolidation or merger or the
corporation or entity which shall have acquired such assets, as the case may be,
shall execute and deliver to the Warrant Agent a supplemental warrant agreement
providing that the holder of each Warrant then outstanding shall have the right
thereafter (until the expiration of such Warrant) to receive, upon exercise of
such Warrant, solely the kind and amount of shares of stock and other securities
and property (or cash) receivable upon such consolidation, merger, sale or
transfer by a holder of the number of Common Shares of the Company for which
such Warrant might have been exercised immediately prior to such consolidation,
merger, sale or transfer. Such supplemental warrant agreement shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided in this Section. The above provision of this subsection
shall similarly apply to successive consolidations, mergers, sales or transfers.
The Warrant Agent shall not be under any responsibility to determine the
correctness of any provision contained in any such supplemental warrant
agreement relating to either the kind or amount of shares of capital stock or
securities or property (or cash) purchasable by holders of Warrant Certificates
upon the exercise of their Warrants after any such consolidation, merger, sale
or transfer or of any adjustment to be made with respect thereto, but may accept
as conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, a certificate of a firm of independent certified
public accountants (who may be the accountants regularly employed by the
Company) with respect thereto.

(e) Irrespective of any adjustments in the number or kind of shares issuable
upon exercise of Warrants, Warrant Certificates theretofore or thereafter issued
may continue to express the same price and number and kind of shares as are
stated in the similar Warrant Certificates initially issuable pursuant to this
Amended Agreement.

(f) The Company may retain a firm of independent public accountants of
recognized standing, which may be the firm regularly retained by the Company,
selected by the Board of Directors of the Company or the Audit Committee of said
Board, and not disapproved by the Warrant Agent, to make any computation
required under this Section, and a certificate signed by such firm shall, in the
absence of fraud or gross negligence, be conclusive evidence of the correctness
of any computation made under this Section.

(g) For the purpose of this Section 8, the term “Common Shares” shall mean
(i) the Common Shares or (ii) any other class of stock resulting from successive
changes or reclassifications of such Common Shares consisting solely of changes
in par value, or from par value to no par value, or from no par value to par
value. In the event that at any time as a result of an adjustment made pursuant
to this Section, the holder of any Warrant thereafter surrendered for exercise
shall become

 

- 6 -



--------------------------------------------------------------------------------

entitled to receive any shares of capital stock of the Company other than Common
Shares, thereafter the number of such other shares so receivable upon exercise
of any Warrant shall be subject to adjustment from time to time in a manner and
on terms as nearly equivalent as practicable to the provisions with respect to
the Common Shares contained in this Section, and all other provisions of this
Amended Agreement, with respect to the Common Shares, shall apply on like terms
to any such other shares.

(h) Before taking any action that would cause an adjustment pursuant to
Section 8 hereof reducing the portion of the Exercise Price required to purchase
one share of capital stock below the then par value (if any) of a share of such
capital stock, the Company will use its best efforts to take any corporate
action which, in the opinion of its counsel, may be necessary in order that the
Company may validly and legally issue fully paid and non-assessable shares of
such capital stock.

9. Redemption.

(a) The Company may, on twenty-one (21) days’ prior written notice redeem all
the Warrants at $0.001 per Warrant. All Warrants must be redeemed if any are
redeemed.

(b) In the event the Company exercises its right to redeem all of the Warrants,
it shall give or cause to be given notice to the Registered Holders of the
Warrants, by mailing to such Registered Holders a notice of redemption, first
class, postage prepaid, not later than the twenty-first (21st) day before the
date fixed for redemption, at their last address as shall appear on the records
of the Warrant Agent. Any notice mailed in the manner provided herein shall be
conclusively presumed to have been duly given whether or not the Registered
Holder receives such notice.

(c) The notice of redemption shall specify (i) the redemption price, (ii) the
date fixed for redemption, (iii) the place where the Warrant Certificate shall
be delivered and the redemption price shall be paid, and (iv) that the right to
exercise the Warrant shall terminate at 5:00 p.m. (New York time) on the
business day immediately preceding the date fixed for redemption. The date fixed
for the redemption of the Warrants shall be the Redemption Date. No failure to
mail such notice nor any defect therein or in the mailing thereof shall affect
the validity of the proceedings for such redemption. An affidavit of the Warrant
Agent or the Secretary or Assistant Secretary of the Company that notice of
redemption has been mailed shall, in the absence of fraud, be prima facie
evidence of the facts stated therein.

(d) From and after the Redemption Date, all rights of the Registered Holders
(except the right to receive the redemption price) shall terminate, but only if
(i) no later than one day prior to the redemption date the Company shall have
irrevocably deposited with the Warrant Agent as paying agent a sufficient amount
to pay on the Redemption Date the redemption price for all Warrants called for
redemption and (ii) the notice of redemption shall have stated the name and
address of the Warrant Agent and the intention of the Company to deposit such
amount with the Warrant Agent no later than one day prior to the Redemption
Date.

(e) The Warrant Agent shall pay to the holders of record of redeemed Warrants
all monies received by the Warrant Agent for the redemption of Warrants to which
the holders of record of such redeemed Warrants who shall have surrendered their
Warrants are entitled.

(f) Any amounts deposited with the Warrant Agent that are not required for
redemption of Warrants may be withdrawn by the Company. Any amounts deposited
with the Warrant Agent that shall be unclaimed after three (3) months after the
redemption date may be withdrawn by the Company, and thereafter the holders of
the Warrants called for redemption for which such funds were deposited shall
look solely to the Company for payment. The Company shall be entitled to the
interest, if any, on funds deposited with the Warrant Agent and the holders of
redeemed Warrants shall have no right to any such interest.

 

- 7 -



--------------------------------------------------------------------------------

(g) Any right to exercise a warrant shall terminate at 5:00 p.m. (New York Time)
on the business day immediately preceding the Redemption Date. The redemption
price payable to the Registered Holders shall be mailed to such persons at their
addresses of record.

10. Concerning the Warrant Agent.

(a) The Warrant Agent acts hereunder as agent and in a ministerial capacity for
the Company, and its duties shall be determined solely by the provisions hereof.
The Warrant Agent shall not, by issuing and delivering Warrant Certificates or
by any other act hereunder, be deemed to make any representations as to the
validity or value or authorization of the Warrant Certificates or the Warrants
represented thereby or of any securities or other property delivered upon
exercise of any Warrant or whether any stock issued upon exercise of any Warrant
is fully paid and nonassessable.

(b) The Warrant Agent shall not at any time be under any duty or responsibility
to any holder of Warrant Certificates to make or cause to be made any adjustment
to the Warrant provided in this Amended Agreement, or to determine whether any
fact exists which may require any such adjustment, or with respect to the nature
or extent of any such adjustment, when made, or with respect to the method
employed in making the same, it shall not (i) be liable for any recital or
statement of fact contained herein or for any action taken, suffered or omitted
by it in reliance on any Warrant Certificate or other document or instrument
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties, (ii) be responsible for any failure on the part
of the Company to comply with any of its covenants and obligations contained in
this Amended Agreement or in any Warrant Certificate, or (iii) be liable for any
act or omission in connection with this Amended Agreement except for its own
gross negligence or willful misconduct.

(c) The Warrant Agent may at any time consult with counsel satisfactory to it
(who may be counsel for the Company) and shall incur no liability or
responsibility for any action taken, suffered or omitted by it in good faith in
accordance with the opinion or advice of such counsel.

(d) Any notice, statement, instruction, request, direction, order or demand of
the Company shall be sufficiently evidenced by an instrument signed by the
Chairman of the Board of Directors, Vice-Chairman or Secretary (unless other
evidence in respect thereof is herein specifically prescribed). The Warrant
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with such notice, statement, instruction, request, direction, order
or demand.

(e) The Company agrees to pay the Warrant Agent reasonable compensation for its
services hereunder and to reimburse it for its reasonable expenses hereunder;
the Company further agrees to indemnify the Warrant Agent and save it harmless
against any and all losses, expenses and liabilities, including judgments, costs
and counsel fees, for anything done or omitted by the Warrant Agent in the
execution of its duties and powers hereunder except losses, expenses and
liabilities arising as a result of the Warrant Agent’s gross negligence or
willful misconduct.

(f) The Warrant Agent may resign its duties and be discharged from all further
duties and liabilities hereunder (except liabilities arising as a result of the
Warrant Agent’s own negligence or willful misconduct), after giving 60 days
prior written notice to the Company. At least 15 days prior to the date such
resignation is to become effective, the Warrant Agent shall cause a copy of such
notice of resignation to be mailed to the Registered Holder of each Warrant
Certificate at the Company’s expense. Upon such resignation the Company shall
appoint in writing a new warrant agent. After acceptance in writing of such
appointment by the new warrant agent is received by the Company, such new
warrant agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named herein as the warrant agent,
without any further assurance, conveyance, act or deed; but if for any reason it
shall be necessary or expedient to execute and deliver any further assurance,
conveyance, act or deed, the same shall be done at the expense of the Company
and shall be legally and validly executed and delivered by the resigning

 

- 8 -



--------------------------------------------------------------------------------

Warrant Agent. Not later than the effective date of any such appointment the
Company shall file notice thereof with the resigning Warrant Agent and shall
forthwith cause a copy of such notice to be mailed to the Registered Holder of
each Warrant Certificate.

(g) Any corporation into which the Warrant Agent or any new warrant agent may be
converted or merged, any corporation resulting from any consolidation to which
the Warrant Agent or any new warrant agent shall be a party, or any corporation
succeeding to the corporate trust business of the Warrant Agent or any new
warrant agent shall be a successor warrant agent under this Amended Agreement
without any further act, provided that such corporation is eligible for
appointment as successor to the Warrant Agent under the provisions of the
preceding paragraph. Any such successor warrant agent shall promptly cause
notice of its succession as warrant agent to be mailed to the Company and to the
Registered Holders of each Warrant Certificate.

(h) Except as otherwise provided in this Amended Agreement, if any act or event
which is required under this Amended Agreement to otherwise occur on a Saturday,
Sunday or any other day the Warrant Agent is not open for business, then such
act or event shall occur on the next successive day that is not a Saturday,
Sunday or day in which the Warrant Agent is not open for business.

11. Rights of Registered Holders. No Registered Holder, as such, shall have any
rights of a shareholder of the Company, either at law or equity, and the rights
of the Registered Holders, as such, are limited to those rights expressly
provided in this Amended Agreement or, to the extent not inconsistent with this
Amended Agreement, in the Warrant Certificates. The Company and the Warrant
Agent may treat the registered Registered Holder in respect of any Warrant
Certificates as the absolute owner thereof for all purposes notwithstanding any
notice to the contrary.

12. Modification. The Warrant Agent and the Company may by supplemental
agreement make any changes or corrections in this Amended Agreement without the
approval of any holders of Warrants (i) that they shall deem appropriate to cure
any ambiguity or to correct any defective or inconsistent provision or manifest
mistake or error herein contained; (ii) that they may deem necessary or
desirable and which shall not adversely affect the interests of the holders of
Warrant Certificates; or (iii) which may be required by law; provided, however,
that this Amended Agreement shall not otherwise be modified, supplemented or
altered except with the consent in writing of the Registered Holders
representing not less than 50% of the Warrants then outstanding; provided,
further, that no change in the number of the securities purchasable upon the
exercise of any Warrant, or an increase in the Exercise Price therefor, shall
be, made without the consent in writing of the Registered Holder of the Warrant
Certificate, other than such changes as are specifically permitted or prescribed
by this Amended Agreement as originally executed.

13. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered, with
confirmation received, or one business day after deposited with a nationally
recognized overnight courier, or five days after mailed first-class postage
prepaid, if to the Registered Holder of a Warrant Certificate, at the address of
such holder as shown on the registry books maintained by the Warrant Agent; if
to the Company at:

Action Products International, Inc.

1101 North Keller Road, Suite E

Orlando, Florida 32810

Attn: Robert L. Burrows

Phone: (407) 660-7204

With a copy to:

Tarter Krinsky & Drogin LLP

1350 Broadway

New York, New York 10018

Attn: James G. Smith, Esq.

Phone: (212) 216-8000

 

- 9 -



--------------------------------------------------------------------------------

or at such other address as may have been furnished to the Warrant Agent in
writing by the Company, and if to the Warrant Agent, at its Corporate Office.

14. Governing Law; Venue. This Amended Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without giving
effect to conflicts of laws. In the event the Company, the Warrant Agent or any
Registered Holder commences any litigation, proceeding or other legal action in
connection with or relating to this Amended Agreement or any matters described
or contemplated herein, the Company, the Warrant Agent and the Registered
Holders hereby (a) agree under all circumstances absolutely and irrevocably to
institute any litigation, proceeding or other legal action in a court of
competent jurisdiction located within the County of Orange, State of Florida,
whether a state or federal court; (b) agree that in the event of any such
litigation, proceeding or action, such parties will consent and submit to
personal jurisdiction in such court; and (c) agree to waive to the full extent
permitted by law any objection that they may now or hereafter have to the venue
of any such litigation, proceeding or action in any such court or that any such
litigation, proceeding or action was brought in an inconvenient forum.

15. Binding Effect. This Amended Agreement shall be binding upon and inure to
the benefit of the Company, the Warrant Agent and their respective successors
and assigns and the holders from time to time of Warrant Certificates or any of
them. Except as hereinafter stated, nothing in this Amended Agreement is
intended or shall be construed to confer upon any other person any right, remedy
or claim or to impose upon any other person any duty, liability or obligation.

16. Termination. This Amended Agreement shall terminate at the Expiration Time
or such earlier date upon which all Warrants have been exercised or surrendered,
except that the Warrant Agent shall account to the Corporation for cash held by
it and the provisions of Section 10 hereof shall survive such termination.

17. Integration. As of the date hereof, this Amended Agreement contains the
entire and only agreement, understanding, representation, condition, warranty or
covenant between the parties hereto with respect to the matters herein,
supersedes any and all other agreements between the parties hereto relating to
such matters, including the Original Agreement, and may be modified or amended
only by a written agreement signed by both parties hereto; provided, however,
the rights of any holder of Warrants who properly exercised any Warrants prior
to the Amended Effective Date shall not be affected by the amendments herein.

18. Counterparts. This Amended Agreement may be executed in several
counterparts, which taken together shall constitute a single document.

[remainder of page intentionally left blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Warrant Agreement to be duly executed as of the date first above written.

 

ACTION PRODUCTS INTERNATIONAL, INC. By:  

/s/ NEIL SWARTZ

  Neil Swartz   Chief Executive Officer REGISTRAR AND TRANSFER COMPANY By:  

/s/ WILLIAM P. TATLER

Name:   William P. Tatler Title:   Vice President

 

- 11 -